DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  both claims determine or do not determine a setting for the function executable on the basis of the first information as the second information and nowhere in the specification this is explained therefore examiner is confused as to what does it mean for the determination to occur on the basis of the first information as the second information.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: reception unit, determination unit and transmission unit in claims 1-8 and transmission unit, reception unit and acquisition unit in claims 10-11. The published specification in paragraph  [0031] described a CPU 201 executes each processing illustrated in flowcharts, which will be described below, using one memory (RAM 203), but another mode may be employed. For example, the image forming device 101 can also execute each processing indicated in the flowcharts, which will be described below, by causing a plurality of CPUs, a plurality of RAMs, a plurality of ROMs, and a plurality of storages to collaborate with one another. Alternatively, part of the processing may be executed using a hardware circuit such as an application-specific integrated circuit (ASIC) or a field-programmable gate array (FPGA) circuit.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroyanagi et al. (US 2017/0257510 A1).

With respect to Claim 1, Kuroyanagi’510 shows a server system (Figure 23 image forming system 2300) including an information (Figure 23 server 120) configured to be capable of communicating with an image forming device (Figure 23 image forming apparatus 110) including a display unit (Figure 3 image forming apparatus 110 with operation unit 306 paragraph [0078] operation unit 306 is an input display device including an input device part (e.g., touch panel) for receiving an input operation of a user and a display device part (e.g., LCD (Liquid Crystal Display)) for displaying an image or the like), the server system comprising: 
a storage unit configured to store a usage history of the image forming device (figure 23 storage part 2312, paragraph [0267] operation history information management part 2313 added to the web application 121 receives an operation history indicating the history of the image forming processes of the user from the image forming apparatus 110); 
a reception unit configured to receive first information regarding a function executable by the image forming device (paragraph [0262] authentication information of a user is received at server 120, paragraph [0267] based on user operation history information management part 2313 receives an operation history indicating the history of the image forming processes of the user from the image forming apparatus 110); 
a determination unit configured to determine second information indicating settings to be allocated to respective buttons to be displayed on the display unit on a basis of the received first information and the usage history stored in the storage unit (paragraphs [0274]-[0277] shows based on history and user authentication (ID) setting of a button to be display on the operation screen is determined to for example monochrome); and 
a transmission unit configured to transmit to the image forming device the second information indicating the settings to be allocated to the respective buttons determined by the determination unit (Figure 25 transmitting web contents to be displayed on display operation screen S2512).  
With respect to Claim 2, Kuroyanagi’510 shows a server system wherein the determination unit is configured to determine a setting for the function executable by the image forming device on a basis of the first information as the second information (paragraphs [0274]-[0277] shows based on history and user authentication (ID) setting of a button to be display on the operation screen is determined to for example monochrome).  
With respect to Claim 3, Kuroyanagi’510 shows a server system wherein the determination unit is configured not to determine a setting for the function executable by the image forming device on a basis of the first information as the second information (Figure 24B user with management ID xxxxx102 aggregate printing and staple are a NONE).  
With respect to Claim 4, Kuroyanagi’510 shows a server system wherein the determination unit is configured to, in a case where a setting stored in - 43 -10204456US01 the storage unit is a setting for a function inexecutable by the image forming device, change a value of the setting for the function inexecutable by the image forming device among the settings to a value executable by the image forming device, and determine the changed value as the second information (paragraph [0045] image forming apparatus 110may be a monochrome copier capable of performing monochrome copying (monochrome printing) and unable to perform color copying (color printing), paragraph [0051] shows the image forming apparatus 110 executes a script included in the web contents (setting for user) obtained from the server apparatus 120, so that the image forming apparatus 110 can, obtain information pertaining to the functions usable for the image forming apparatus 110 and display an operation screen corresponding to the image forming apparatus 110).  

With respect to Claim 5, Kuroyanagi’510 shows a server system, wherein the storage unit is configured to store identification information that identifies a user and the usage history in association with each other (paragraph [0274] according to the operation history information illustrated in FIG. 24B, it can be determined that the user having the user ID "aaaa" frequently executes the copying process under the settings in which the color setting is "monochrome". Therefore, in a case where the authentication of the user having the user ID "aaaa" is permitted, the web contents change part 2314 changes the web contents, so that the initial setting value of the color setting button included in the operation screen of the copying process is changed to "monochrome"), and wherein the determination unit is configured to determine the second information to be allocated to each of the buttons on a basis of the usage history stored in the storage unit in association with the identification information of the user to whom an authentication request has been made (paragraph [0282] The operation history transmitted by the operation history transmission part includes, for example, information such as "process content", " user ID", "color settings", "number of copies", "aggregate printing", and "staple settings" included in the operation history illustrated in FIG. 24B).  
With respect to Claim 6, Kuroyanagi’510 shows a server system wherein the reception unit is configured to acquire information regarding the function executable by the image forming device from the image forming device that has transmitted the authentication request (Figure 25).  

With respect to Claim 7, Kuroyanagi’510 shows a server system, wherein the determination unit is configured to determine a setting included in the usage history stored in the storage unit and executable by the image forming device as the second information to be allocated to the button (paragraph [0274] shows according to the operation history information illustrated in FIG. 24B, it can be determined that the user having the user ID "aaaa" frequently executes the copying process under the settings in which the color setting is "monochrome". Therefore, in a case where the authentication of the user having the user ID "aaaa" is permitted, the web contents change part 2314 changes the web contents, so that the initial setting value of the color setting button included in the operation screen of the copying process is changed to "monochrome"). 
With respect to Claim 9, Kuroyanagi’510 shows a server system wherein the second information determines information of the buttons to be displayed on the display unit and information to determine a display order of the buttons (paragraphs [0274]-[0277] according to the operation history information illustrated in FIG. 24B, it can be determined that the user having the user ID "aaaa" frequently executes the copying process under the settings in which the color setting is "monochrome". Therefore, in a case where the authentication of the user having the user ID "aaaa" is permitted, the web contents change part 2314 changes the web contents, so that the initial setting value of the color setting button included in the operation screen of the copying process is changed to "monochrome").  

With respect to Claim 10, Kuroyanagi’510 shows an image forming device (Figure 23 image forming apparatus 110) configured to be capable of communicating with an information processing device (Figure 23 server 120) configured to transmit information of buttons (paragraphs [0274]-[0277] shows based on history and user authentication (ID) setting of a button to be display on the operation screen is determined to for example monochrome), the image forming device comprising: 
a transmission unit configured to transmit information of a function executable by the image forming device (paragraph [0045] image forming apparatus 110may be a monochrome copier capable of performing monochrome copying (monochrome printing) and unable to perform color copying (color printing), paragraph [0051] shows the image forming apparatus 110 executes a script included in the web contents (setting for user) obtained from the server apparatus 120, so that the image forming apparatus 110 can, obtain information pertaining to the functions usable for the image forming apparatus 110 and display an operation screen corresponding to the image forming apparatus 110) to the information processing device on a basis of success of authentication of a user in response to an authentication request made from the user (paragraph [0262] authentication information of a user is received at server 120, paragraph [0267] based on user operation history information management part 2313 receives an operation history indicating the history of the image forming processes of the user from the image forming apparatus 110, Figures 25 and 24A-B); 
a reception unit configured to receive information of the buttons from the information processing device (figure 27 based on authentication change web content/screen information/buttons based on user and operation history of the user in paragraph [0273]-[0276]); and 
a display unit configured to display a screen on which the buttons are displayed on a basis of the information of the buttons received by the reception unit (paragraph [0273]-[0276] and Figure 26B).  
With respect to Claim 11, Kuroyanagi’510 shows an image forming device further comprising an acquisition unit configured to acquire a status of the image forming device, wherein the display unit is configured to display the buttons on a basis of the status of the image forming device acquired by the acquisition unit and the information of the buttons (Figure 13D showing the copy start button ready, Fig. 15A-B showing status).  
With respect to Claim 12, Kuroyanagi’510 shows an image forming device wherein a status of the image forming device includes at least either one of information regarding presence or absence of a sheet on which an image is formed or - 45 -10204456US01 information regarding presence or absence of a (Figure 15C showing no paper in tray).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675